Citation Nr: 1734649	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of amputation of proximal interphalangeal joint of left ring finger on minor hand.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing before the Board in October 2016, but he failed to appear without providing good cause.  As such, there is no outstanding request for a Board hearing.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board observed that the Veteran was scheduled for a VA examination in April 2016, but he failed to appear.  Corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to entirely develop the claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008); see also 38 C.F.R. § 3.655 (2016).  

However, pursuant to the above-captioned claim, the Veteran most recently underwent VA examinations in August and October 2008.  The Veteran asserts that these examinations are too remote to adequately assess the current severity of his service-connected disability; the Board agrees.  Further, the evidence of record dated since the October 2008 VA examination is insufficient for rating purposes.  Consequently, in the interest of fairness and due process, the Board finds that remand is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is remanded for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Any responsive records that are not already of record must be associated with the Veteran's claims file.  Based on his response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected residuals of amputation of proximal interphalangeal joint of left ring finger on minor hand.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

